Russell, C. J.,
dissenting. In my view of this case it is immaterial that the facts to which the waiver related and upon which it was based anteceded the company’s statement of the ground of its refusal to pay the claim. The undisputed waiver on the part of the agent of the company of the requirement that written notice of the condition of the assured should be given every thirty days, apparently acted upon by the company in stating the ground upon which it declined payment of the claim, resulted in an estoppel which precluded the company from asserting upon the trial any other ground than that originally asserted by it.